              Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


PATRIARCH PARTNERS MANAGEMENT
GROUP, LLC, and PATRIARCH PARTNERS
                                                              ECF Case
AGENCY SERVICES, LLC,
                                                              20 Civ. 6946
                                          Plaintiffs,
          - against -
                                                              Removed from:

                                                              Supreme Court of the State of New York,
IMG HOLDINGS, INC., DANA CLASSIC
                                                              County of New York
FRAGRANCES, INC., INTER-MARKETING
GROUP, INC., DANA FRAGRANCE BRANDS,
                                                              Index No. 653095/2020
LLC, IMG FRAGRANCE BRANDS, LLC, and
ST. HONORE HOLDING, INC.,
                                                              NOTICE OF REMOVAL
                                          Defendants.



          PLEASE TAKE NOTICE that Defendants IMG Holdings, Inc., Dana Classic Fragrances,

Inc., Inter-Marketing Group, Inc., Dana Fragrance Brands, LLC, IMG Fragrance Brands, LLC,

and St. Honore Holding, Inc. (collectively, “IMG”), hereby remove Case No. 653095/2020, filed

in the Supreme Court of the State of New York, New York County (the “State Court Action”), to

the United States District Court for the Southern District of New York.1 This action is

removable pursuant to 28 U.S.C. §§ 1334(b) and 1452(a) because it “arises in” and is “related

to” ongoing proceedings under Title 11 of the United States Code (the “Bankruptcy

Proceedings”) before the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”), and because the Bankruptcy Court has inherent jurisdiction to hear it.

Several facts compel this conclusion: IMG is a portfolio company and affiliate of the debtors in



1
    A true and correct copy of all records and proceedings in the State Court Action is attached as Exhibit 1.
           Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 2 of 12




the ongoing Bankruptcy Proceedings, and is subject to a sale and monetization process that is

currently being overseen by the Bankruptcy Court to maximize the value of the debtors’ estate;

Plaintiffs are also affiliates of the debtors and parties to the Bankruptcy Proceedings; and the

alleged management fees and indemnification obligations at issue in the State Court Action are

the subject of a settlement order issued by, and an ongoing adversary proceeding before, the

Bankruptcy Court.

I.      RELEVANT FACTS

        On March 11, 2018, a group of entities then controlled and operated by Lynn Tilton

(collectively, the “Zohar Funds”) filed voluntary Chapter 11 petitions that commenced the

Bankruptcy Proceedings pending before United States Bankruptcy Judge Karen Owens.2 IMG is

a portfolio company and affiliate of the Zohar Funds.3 Plaintiffs Patriarch Partners Management

Group, LLC (“PPMG”) and Patriarch Partners Agency Services, LLC (“PPAS”), are entities

ultimately owned and operated by Ms. Tilton; Plaintiffs and several related entities and funds,

along with Ms. Tilton herself, are parties to the Bankruptcy Proceedings, where they are referred

to as the “Patriarch Stakeholders.”4



2
  The term “Zohar Funds” refers to the following entities: Zohar III, Corp.; Zohar II 2005-1, Corp.; Zohar
CDO 2003-1, Corp.; Zohar III, Ltd.; Zohar II 2005-1, Ltd.; Zohar CDO 2003-1, Ltd. Each of these
entities filed a Chapter 11 petition in the Bankruptcy Court on March 11, 2018. These Chapter 11 cases
are jointly administered under the caption In re: Zohar III, Corp., 18-10512 (KBO) (Bankr. D. Del.).
3
 Specifically, IMG Holdings, Inc. is owned by Zohar CDO 2003-1, Ltd., Zohar II 2005-1, Ltd., and
Zohar III, Ltd., all debtors in the Bankruptcy Proceedings. Dana Classic Fragrances, Inc., Inter-
Marketing Group, Inc., Dana Fragrance Brands, LLC, IMG Fragrance Brands, LLC, and St. Honore
Holding, Inc. are direct or indirect subsidiaries of IMG Holdings, Inc.
4
 The following entities affiliated with Ms. Tilton are parties to the Bankruptcy Proceedings: Ark Angels,
LLC; Ark Angels II, LLC; Ark Angels III, LLC; Ark Angels VIII, LLC; Ark Investment Partners II, LP;
ARK II CLO 2001-1, Ltd.; LD Investments, LLC; Octaluna LLC; Octaluna II, LLC; Octaluna III, LLC;
Patriarch Partners, LLC; Patriarch Partners VIII, LLC; Patriarch Partners, XIV, LLC; Patriarch Partners
XV, LLC; Patriarch Partners Management Group, LLC; Patriarch Partners Agency Services, LLC; Zohar
Holdings, LLC. (Ex. 2 (Settlement Order), Ex. B.)


                                                    2
           Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 3 of 12




        A key objective in the Bankruptcy Proceedings is the monetization via sale or refinancing

of the Zohar Funds’ portfolio companies, including IMG, to maximize the value of the Zohar

Funds’ estate. The Bankruptcy Court has issued various orders relating to the monetization of

IMG and other portfolio companies. On May 21, 2018, the Bankruptcy Court issued an order

approving a settlement agreement (the “Settlement Agreement”) between the Zohar Funds, the

Patriarch Stakeholders (including Plaintiffs), and other parties to the Bankruptcy Proceedings

(the “Settlement Order”).5 The Settlement Order divided certain portfolio companies of the

Zohar Funds, including IMG, into groups, and ordered that such companies be monetized via

sale or refinancing (the “Monetization Process”). (Ex. 2 (Settlement Order), Ex. 1 ¶ 10.) On

March 9, 2020, the Zohar Funds commenced an adversary proceeding for which the complaint

and briefing remain under seal. The management fee, administrative fee, and indemnification

obligations at issue in the State Court Action are also the subject of this ongoing adversary

proceeding. The Monetization Process is ongoing for IMG and other portfolio companies.

        On July 14, 2020, Plaintiffs commenced the State Court Action. Plaintiffs allege that on

January 25, 2011, PPMG and IMG entered into a Management Services Agreement (“MSA”), as

amended on October 1, 2015, under which PPMG was to provide management, operational

consulting, and other services to IMG. (Ex. 1, Complaint ¶ 1.) Plaintiffs further allege that IMG

owes PPMG a principal balance of $3,114,487.47 (plus interest, attorney’s fees, and other costs)

for allegedly unpaid management fees and indemnification obligations under the MSA. (Id. ¶




5
 Attached as Exhibit 2 is a true and correct copy of the Bankruptcy Court’s Order Approving and
Authorizing the Settlement Agreement By and Between the Patriarch Stakeholders, MBIA Insurance
Corp., and the Zohar III Controlling Class. In re Zohar III, Corp., et al., Case No. 18-10512, Dkt. No.
266 (Bankr. D. Del. May 21, 2018).

                                                    3
           Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 4 of 12




29.) The allegedly unpaid fees and obligations under the MSA were invoiced between July 18,

2013 and March 1, 2020. (Id. ¶ 14.)

        Plaintiffs also allege that on January 15, 2009, PPAS and IMG entered into a Third

Amended and Restated Loan and Security Agreement (the “Credit Agreement”), pursuant to

which PPAS provided administrative agent services. (Id. ¶ 1.) Plaintiffs allege that IMG owes

PPAS at least $375,000 for allegedly unpaid administrative agent fees (plus interest, attorney’s

fees, and other costs) under the Credit Agreement. (Id. ¶ 42.) The allegedly unpaid fees under

the Credit Agreement were invoiced between January 1, 2015 and January 1, 2019. (Id. ¶ 23.)

        The State Court Action is one of 17 lawsuits Plaintiffs and their affiliates have filed in

New York Supreme Court since June 19, 2020, each asserting similar claims against 15 different

portfolio companies. The successful monetization of IMG and the other portfolio companies is a

key component of the Bankruptcy Proceedings, and recent developments in the Bankruptcy

Court demonstrate how the 17 state court actions are enmeshed in that process. On August 4,

2020, the Bankruptcy Court held a hearing on the Zohar Funds’ motion under the terms of the

Settlement Agreement to stay the 17 state court actions, during which the Bankruptcy Court

stated that “I agree” with the Zohar Funds that “the State Court suits are at odds with one of the

stated purposes of these proceedings which is to centralize the disputes between the parties and

maximize value.” (Ex. 3 at 85:12-16.).6 These disputes are at the core of the Monetization

Process, as governed by the Settlement Order and subsequent orders of the Bankruptcy Court,

the goal of which is “to sell the portfolio companies as soon as possible for the best price




6
  Attached as Exhibit 3 is a true and correct copy of the transcript of the August 4, 2020 hearing before
the Bankruptcy Court. In re Zohar III, Corp., et al., Case No. 18-10512, Dkt. No. 1864 (Bankr. D. Del.
Aug. 6, 2020).

                                                     4
            Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 5 of 12




possible free and clear of the part[ies’] disputes and the claims and risks asserted against the

portfolio companies by both the debtors and the Patriarch stakeholders.” (Id. at 86:12-20.)

          The sole, narrow issue before the Bankruptcy Court was whether the Settlement

Agreement, on its own, precluded the Patriarch Stakeholders from asserting the claims at issue

here outside of the Bankruptcy Court. While the Bankruptcy Court declined to hold that the

Settlement Agreement precluded the state court actions from being heard elsewhere, the

Bankruptcy Court stated that it believed it had “jurisdiction to oversee the lawsuits and perhaps

stay them under Sections 105 and 362” of title 11 of the United States Code (the “Bankruptcy

Code”). (Id. at 85:15-18.) But the Bankruptcy Court, in an exercise of judicial restraint,

declined to address such issues because “those particular issues are not before me today.” (Id. at

85:19.)

          The Bankruptcy Court characterized the Settlement Agreement’s mechanism for

resolving disputes between the Zohar Funds and the Patriarch Stakeholders regarding the claims

at issue in the State Court Action and 16 related actions as “pay first, fight later.” (Id. at 86:11-

12.) This approach does not apply to disputes and defenses raised by the portfolio companies

themselves. The Bankruptcy Court then spoke to the process following the assertion of such

claims, which is governed by “the four corners of the settlement agreement” (id. at 86:22-25) and

“is required in light of the part[ies’] agreements in the settlement agreement and the monetization

process order, and, quite frankly, to even make the process work” (id. at 91:1-4). The

Bankruptcy Court noted that the agreed-upon tolling period for “challeng[ing] the asserted

claims” has expired (id. at 86:22-25) and that, while “specific issues” regarding the process

governed by the Settlement Agreement “are not in front of me today . . . there will be much more




                                                  5
            Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 6 of 12




motion practice coming my way regarding the level of documentation to be provided” by the

Patriarch Stakeholders regarding such claims (id. at 89:23-90:1).

       “No one said that this case was going to be easy,” the Bankruptcy Court emphasized, and

“[n]o one said that these cases aren’t novel and complex.” (Id. at 90:1-5.) While these disputes

may seem straightforward on their face, given how intricately they are interwoven with the

Monetization Process, as governed by the terms of the Settlement Agreement, they are best

resolved by the Bankruptcy Court itself. To that end, the Bankruptcy Court “reiterate[d] that I

am prepared to decide any specific issues that are brought to me consistent with the settlement

agreement and my general authority.” (Id. at 90:7-9.)

II.    BASIS FOR REMOVAL

       Removal of the State Court Action to this Court is appropriate pursuant to 28 U.S.C.

§§ 1334(b) and 1452 for three independent reasons. First, the State Court Action arises in the

Bankruptcy Proceedings; second, the State Court Action is related to the Bankruptcy

Proceedings; and third, the State Court Action is subject to the Bankruptcy Court’s inherent

jurisdiction to interpret and enforce its orders regarding the Monetization Process. Following

service of this Notice of Removal on Plaintiffs, IMG intends to file a motion to transfer the case

to the United States District Court for the District of Delaware, where it may be referred to the

Bankruptcy Court and litigated as an adversary proceeding.

       A.      Legal Standards

       The United States District Courts “have original but not exclusive jurisdiction of all civil

proceedings . . . arising in or related to cases under” the Bankruptcy Code. 28 U.S.C. § 1334(b).

“A party may remove any claim or cause of action in a civil action other than a proceeding

before the United States Tax Court or a civil action by a governmental unit to enforce such

governmental unit’s police or regulatory power, to the district court for the district where such

                                                 6
            Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 7 of 12




civil action is pending, if such district court has jurisdiction of such claim or cause of action

under [28 U.S.C. §] 1334.” 28 U.S.C. § 1452. Additionally, “[b]ankruptcy courts have inherent

or ancillary jurisdiction to interpret and enforce their own orders wholly independent of the

statutory grant of jurisdiction under 28 U.S.C. § 1334.” In re Chateaugay Corp. v. Back, 201

B.R. 48, 62 (Bankr. S.D.N.Y. 1996).

       B.      The State Court Action “Arises In” the Bankruptcy Proceedings

       “Arising in” jurisdiction covers claims that “are not based on any right expressly created

by title 11, but nevertheless, would have no existence outside of the bankruptcy.” Baker v.

Simpson, 613 F.3d 346, 350-51 (2d Cir. 2010). “Arising in” jurisdiction “correspond[s] to the

[Bankruptcy] Court’s core bankruptcy jurisdiction.” In re DPH Holdings Corp., 437 B.R. 88,

94-95 (S.D.N.Y. 2010). “‘[C]ore proceedings’ should be given a broad interpretation.” In re

U.S. Lines, Inc., 197 F.3d 631, 636-37 (2d Cir. 1999).

       The claims at issue in the State Court Action are already the subject of an adversary

proceeding that commenced on March 9, 2020. Additionally, this Court and the Second Circuit

have been clear that “arising in” jurisdiction exists over contract disputes involving non-debtors

where, as here, “the dispute involve[s] interpretation of the bankruptcy court’s orders.” Lothian

Cassidy, LLC v. Lothian Expl. & Dev. II, L.P., 487 B.R. 158, 162 (S.D.N.Y. 2013) (citing In re

Petrie Retail, Inc., 304 F.3d 223, 229-31 (2d Cir. 2002)). While Plaintiffs’ claims for

management fees and indemnification obligations under the MSA, and for administrative agent

fees under the Credit Agreement, may have constituted standard contract disputes but for the

existence of the Bankruptcy Proceedings, and while the Settlement Agreement on its own does

not preclude Plaintiffs from bringing the claims in state court, the claims arise in the Bankruptcy

Proceedings nonetheless. Their resolution is governed by the orders of the Bankruptcy Court,

including, but not limited to, the Settlement Order, orders regarding the Monetization Process,

                                                  7
            Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 8 of 12




and any orders issued in connection with the motion practice the Bankruptcy Court expects in

connection with these “novel and complex” disputes.

       In determining the existence of “arising in” jurisdiction for contract disputes involving

non-debtors, courts also consider “whether the contract is antecedent to the reorganization

petition” and “the degree to which the proceeding is independent of the reorganization.” In re

U.S. Lines, 197 F.3d at 637. Here, while Plaintiffs allege the MSA and Credit Agreement were

executed prior to the chapter 11 petition, many of the allegedly unpaid management fees under

the MSA and administrative agent fees under the Credit Agreement were invoiced after the

Bankruptcy Court issued the Settlement Order. The claims at issue here are not independent of

the Bankruptcy Proceedings, and indeed are the subject of an adversary proceeding pending

before the Bankruptcy Court. And by agreeing to subject such claims to the mechanism of the

Settlement Agreement, Plaintiffs converted them from straightforward claims that could exist

outside of the Bankruptcy Proceedings to claims that are inextricably linked to those

proceedings. See Lothian Cassidy, 487 B.R. at 162-63 (where “the resolution of [a state court]

dispute depends, at least in part, on rights created by” a bankruptcy court’s order, and “relief

depends on the interpretation of the terms of” the bankruptcy court’s order, “[t]hese

considerations are more than sufficient to establish ‘arising in’ jurisdiction”).

       C.      The State Court Action Is “Related To” the Bankruptcy Proceedings

       28 U.S.C. § 1334(b) confers an “extraordinarily broad grant of jurisdiction” to the federal

courts over “virtually all litigation in which a debtor or the estate could be expected have an

interest.” Bond St. Assocs. v. Ames Dep’t Stores, 174 B.R. 28, 33-34 (S.D.N.Y. 1994). An

action is “related to” a bankruptcy proceeding for purposes of federal jurisdiction upon any

showing that the action “might have any conceivable effect on the bankrupt estate.” In re

Cuyahoga Equip. Corp., 980 F.2d 110, 114 (2d. Cir. 1992). An action has a “conceivable effect”

                                                  8
           Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 9 of 12




upon the debtors’ estate if “the outcome could alter the debtor’s rights, liabilities, options, or

freedom of action (either positively or negatively) and which in any way impacts upon the

handling and administration of the bankrupt estate.” In re Residential Capital, LLC, 497 B.R.

720, 745 (Bankr. S.D.N.Y. 2013). “To have a ‘conceivable effect’ on a bankruptcy estate,

certainty, or even likelihood, is not required.” Id.

       The State Court Action easily meets this “extraordinarily broad grant of jurisdiction”

because the resolution of the underlying dispute will have numerous concrete effects on the

Zohar Funds’ bankruptcy estate, which includes their interest in IMG, and the Monetization

Process. State court suits affecting sales processes ordered by bankruptcy courts are related to

the proceedings before those bankruptcy courts. See, e.g., Winstar Holdings, LLC v. Blackstone

Grp. L.P., 2007 WL 4323003, at *1 n. 1 (S.D.N.Y. Dec. 10, 2007) (finding “related to”

jurisdiction over state court challenge to bankruptcy court-ordered sale because “the connection

between this case and the bankruptcy is obvious: the sale that is the subject of the litigation was

an aspect of the bankruptcy proceeding”). That is clearly the case here.

       Furthermore, the resolution of Plaintiffs’ claims for recovery under the MSA and the

Credit Agreement will determine whether a claim of at least $3,489,487 (plus interest, attorney’s

fees, and other costs) dilutes the recovery of the Zohar Funds’ estate once IMG is ultimately

sold. This, of course, has a direct effect upon the Zohar Funds’ estate and liabilities. See SPV

Osus Ltd. v. UBS AG, 882 F.3d 333, 341 (2d Cir. 2018) (finding state law claims to be related to

bankruptcy proceedings where, if plaintiff “were successful in its claims against” a non-debtor,

“it would reduce the amount it is owed as a creditor of” the bankruptcy estate”).




                                                  9
          Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 10 of 12




       D.      The Bankruptcy Court Has Inherent Jurisdiction to Interpret and Enforce
               Its Own Orders

       Jurisdiction over the State Court Action also exists because “[b]ankruptcy courts have

inherent or ancillary jurisdiction to interpret and enforce their own orders wholly independent of

the statutory grant of jurisdiction under 28 U.S.C. § 1334.” In re Chateaugay Corp., 201 B.R. at

62. As discussed above, IMG intends to move to transfer this action to the United States District

Court for the District of Delaware, where it may be referred to the Bankruptcy Court and

litigated as an adversary proceeding. This case implicates the inherent jurisdiction of the

Bankruptcy Court to oversee the Monetization Process, which has been the subject of numerous

orders by the Bankruptcy Court. The resolution of disputes such as these are governed by the

four corners of the Settlement Order and are central to the goals of the Monetization Process.

See id. (“[T]his Court has continuing jurisdiction to consider and determine the issues raised in

these Adversary Proceedings, by virtue of this Court’s inherent jurisdiction to interpret and

enforce its own orders.”).

III.   PROCEDURAL REQUIREMENTS

       Copies of the Summons and Complaint served on IMG in the State Court Action are

attached as Exhibit 1. This Notice of Removal is filed within 30 days of Plaintiffs’ service of the

Summons and Complaint in the State Court Action, and is therefore timely pursuant to 28 U.S.C.

§ 1446(b). This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. IMG has not pled,

answered, or otherwise appeared in the State Court Action. IMG will promptly serve a copy of

this Notice of Removal on Plaintiffs and file with the Clerk of the Supreme Court of the State of

New York, New York County a Notice of Filing of Notice of Removal pursuant to 28 U.S.C. §

1446(d). The Supreme Court of the State of New York, New York County, is within the




                                                10
            Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 11 of 12




geographical boundaries of the United States District Court for the Southern District of New

York. See 28 U.S.C. § 112(b).

          In accordance with the requirements of Federal Rule of Bankruptcy Procedure

(“Bankruptcy Rule”) 9027(a)(1), IMG asserts that, upon removal, the cause of action asserted in

the State Court Action is a core proceeding under 28 U.S.C. § 157(b) and Bankruptcy Rule 9027.

IMG reserves the right to file a supplemental statement in support of its right to have federal

jurisdiction maintained over the claims asserted against it. By removing this matter, IMG does

not waive, and expressly preserves, any and all defenses that it may have in the State Court

Action.

IV.       CONCLUSION

          WHEREFORE, IMG removes this action in its entirety from the Supreme Court of New

York, New York County, to the United States District Court for the Southern District of New

York for the reasons stated above, or for any other reasons the Court deems necessary and

proper.




                                                11
        Case 1:20-cv-06946-UA Document 1 Filed 08/27/20 Page 12 of 12




Dated: August 27, 2020
       Greenwich, Connecticut
                                      Respectfully submitted,

                                      LATHAM & WATKINS LLP

                                      By: /s/ Christopher J. Clark
                                           Christopher J. Clark
                                           885 Third Avenue
                                           New York, New York 10022
                                           Tel: (212) 906-1200
                                           Fax: (212) 751-4864
                                           Email: chris.clark@lw.com

                                      Attorneys for Defendants IMG Holdings, Inc.,
                                      Dana Classic Fragrances, Inc., Inter-Marketing
                                      Group, Inc., Dana Fragrance Brands, LLC,
                                      IMG Fragrance Brands, LLC, and St. Honore
                                      Holding, Inc.




                                     12
